Citation Nr: 0016026	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar disc 
disease, evaluated rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  This case arises before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The record shows that RO considered referral of this case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


FINDING OF FACT

The veteran's lumbar disc disease is currently manifested by 
severe limitation of lumbar spine motion; pain and stiffness 
affecting the right lower extremity (sciatica); and a 
minimally antalgic gait.  


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for lumbar 
disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 
5292, 5293 and 5295 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected lumbar disc 
disease is so severe as to warrant an increased evaluation.  
He has reported chronic low back pain and radiating pain and 
numbness to his lower extremities.  

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for his service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

BACKGROUND

VA outpatient treatment records dated January 1996 to March 
1998 show that the veteran was seen for low back pain.  In 
January 1996 the veteran complained of moderate pain in the 
low back area.  The physical therapist noted myofascial pain.  
The veteran used a back brace and a 3/8-inch lift in the 
right lower extremity.  He made short steps with a lot of 
trunk movement.  In February 1996 the veteran reported that 
he received a lot of relief from the TENS unit and that the 
pain was no longer consistent.  The assessment was 
osteoarthritis of the lumbar spine.  Between June 1996 and 
January 1997 the assessment was degenerative joint disease.

The veteran requested a heating pad in March 1997.  The 
November 1997 X-rays showed degenerative disc disease between 
L3-L4, L4-L5 and L5-S1.  There was moderate levoscoliosis of 
the lumbar spine.  Degenerative joint disease was suspected 
involving the facet joints between L5-S1 bilaterally.  In 
December 1997 the assessment was degenerative joint disease.  
The veteran continued to have back pain in March 1998.  He 
used a heating pad and TENS unit.  The veteran's gait was 
antalgic and the assessment was lumbar radiculopathy of the 
right lower extremity.  

The VA examined the veteran in April 1998.  He described very 
limiting back pain along with radiation into the right leg.  
He reported that the pain was in the entire leg, and denied 
any feelings of numbness, tingling or weakness in the lower 
extremities.  The veteran found pain to be most severe in the 
morning and had a lot of difficulty getting started.  He used 
a TENS unit, a heating pad and a lumbar corset with a hard 
plastic insert.  All of these provided him some help.  

The veteran used a lumbar corset and had a slightly wide 
based and deliberate gait.  No other abnormalities in his 
gait pattern were seen.  Upon examination his back showed him 
to have a level stance with level pelvis.  He had the right 
shoulder approximately 1 cm higher that the left.  There was 
no obvious curvature or deformity to the spine on inspection.  
He had pain to palpation in the region of the right 
posterior-superior iliac spine.  In the lower lumbar 
paraspinous muscles there was no myospasm.  

The range of motion of the lumbar spine was extremely 
limited.  The brace was removed prior to testing.  The 
veteran had 10 degrees of forward flexion, minimal extension, 
15 degrees right and left lateral bending and 15 degrees of 
right and left rotation.  This was all very painful to him.  
Neurologic testing in the lower extremities revealed that the 
veteran was able to balance on is toes and heels with some 
difficulty, but he was able to accomplish these tasks.  He 
had no focal motor weakness in the lower extremities.  The 
impression was severe degenerative discs of the lumbar spine 
with radiculopathy.

VA outpatient treatment records, dated June 1998 to January 
1999, indicated that the veteran complained of a lot of back 
pain.  In June 1998 he reported back spasms across the lumbar 
paraspinal muscles.  The assessment was chronic low back 
pain.  The veteran complained of increased lower back pain in 
September 1998.  He reported that the back pain hindered his 
walking and he used a back brace and TENS unit.  The 
assessment was severe degenerative disc disease.  The veteran 
complained of pain in his right low back area and had 
moderate to severe limitation of motion in October 1998.  His 
low back area was stiff and painful.  The pain appeared to 
affect the right lower extremity (sciatica) and his gait was 
minimally antalgic.  In January 1999 the assessment was that 
the veteran's back pain had improved.  

ANAYLSIS

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board considered whether another rating code is 
"more appropriate" than the one used by VARO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is service-connected for lumbar disc disease, 
currently evaluated as 40 percent disabling.  He is currently 
rated for this disability under diagnostic code 5292 for 
limitation of motion.  

Under diagnostic code 5292, a 40 percent disability rating is 
assigned for severe limitation of motion of the lumbosacral 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  When 
a Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered.  A separate rating need 
not be made for pain but the impact of pain must be 
considered in making a rating decision.  See VAOPGCPREC 9- 
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  The VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In making its 
determination in this case, the Board has carefully 
considered the claim in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.59, (1999) and DeLuca.

Under Diagnostic Code 5293, for intervertebral disc syndrome.  
An evaluation of 40 percent disabling is warranted based on 
evidence of severe, recurring attacks with intermittent 
relief, and an evaluation of 60 percent disabling is 
warranted for a pronounced disability manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, with little intermittent relief.  38 C.F.R. 
§ 4.71a (1999).

It must be noted that the terms such as "moderate", and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (1999).  It 
should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).

The veteran has already been afforded the highest evaluation 
allowable under Diagnostic Code 5292, for severe limitation 
of motion of the lumbar spine, as a higher evaluation is not 
contemplated under those criteria.  In addition, the 
veteran's current 40 percent evaluation is the highest 
evaluation allowable under 5295 lumbosacral strain.

Having reviewed the evidence, the Board finds that the 
objective evidence supports the assignment of a 60 percent 
evaluation for the veteran's a lumbar disc disease.  Under 
Diagnostic Code 5293, a higher (or 60 percent) evaluation 
requires evidence of pronounced intervertebral disc syndrome 
which is manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  In January 1996 the veteran made short 
steps with a lot of trunk movement.  In March 1998 the 
veteran's gait was antalgic and the assessment was lumbar 
radiculopathy of the right lower extremity.  At the April 
1998 VA examination the veteran described very limiting back 
pain along with radiation into the right leg.  The examiner 
noted pain to palpation in the region of the right posterior-
superior iliac spine, however, in the lower lumbar 
paraspinous muscles there was no myospasm.  He had a slightly 
wide based and deliberate gait.  Neurologic testing in the 
lower extremities revealed that the veteran was able to 
balance on is toes and heels with some difficulty, but he was 
able to accomplish these tasks.  In October 1998 his low back 
area was stiff and painful.  The pain appeared to affect the 
right lower extremity (sciatica) and his gait was minimally 
antalgic.  

As there is no evidence of fractured vertebra or ankylosis of 
the spine, the Board finds no basis for application or 
consideration of Diagnostic Codes 5285, 5286, or 5289.

For the reasons stated above, the objective evidence supports 
the assignment of a 60 percent evaluation for lumbar disc 
disease under diagnostic code 5293.  Accordingly, the 
veteran's claim for an increased evaluation is granted.


ORDER

A 60 percent disability evaluation for the service-connected 
lumbar disc disease, subject to the laws and regulations 
governing the award of monetary benefits, is granted.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

